Citation Nr: 1038576	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1974 to November 1976 and from November 1976 to November 1978, 
with subsequent National Guard service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 2009, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing the Veteran submitted additional evidence with a 
waiver of RO consideration.  In February 2010, the Board sought 
an advisory medical opinion from the Veterans Health 
Administration (VHA).  The Veteran's claims file is now in the 
jurisdiction of the Cleveland, Ohio RO.                   


FINDING OF FACT

Tinnitus was not manifested in active service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to any 
event therein. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A December 2004 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
While he was not advised of disability rating and effective date 
criteria, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), 
as rating and effective date criteria have no significance unless 
service connection is allowed, and this decision does not grant 
service connection for tinnitus.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in July 
2009.  The examination is adequate as it considered the evidence 
of record and the reported history of the Veteran, was based on 
an examination of the Veteran, and noted all findings necessary 
for a proper determination in the matter.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  A VHA advisory opinion was sought 
in March 2010.  The opinion is adequate as it was based on a 
complete review of the evidence of record, and cites to 
supporting clinical data and includes supporting rationale.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B. Factual Background

The Veteran's DD Form-214 reflects that his related civilian 
occupation was "water trans. occups."  He testified that he 
served aboard a submarine where he was exposed to noise from 
engines and paint chipping hammers.  His STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
tinnitus. 

A September 2002 letter from K.A., M.D. notes that the Veteran 
was evaluated for tinnitus, which was a symptom of his hearing 
loss.  He noted that the hearing loss and tinnitus were most 
likely due to acoustic trauma, such as from discharging firearms.  

In his November 2004 claim the Veteran stated that his tinnitus 
began in September 2002.  

On May 2005 VA examination the Veteran reported a ringing 
tinnitus that was present 75% of the day and began in September 
2002 after firing guns.  The examiner opined that it was less 
likely as not that the Veteran's tinnitus was the result of noise 
exposure from 1974 to 1978, as the onset of the tinnitus was in 
September 2002.  

On July 2009 VA examination the Veteran reported chronic tinnitus 
and no recreational noise exposure.  He reported that his 
tinnitus had its onset in 2002 after he was on the firing range.  
The diagnosis was  periodic tinnitus.  

In a November 2009 letter, B. W., M. D. noted that the Veteran 
suffered loss of hearing due to acoustic trauma in service from 
1974 to 1978, resulting in ongoing symptoms of tinnitus.  He 
indicated that further acoustic trauma "exacerbated the original 
tinnitus, a recognized concurrent symptom of hearing loss."  He 
opined that "the [Veteran's] hearing loss and the tinnitus are 
co-existing conditions which relate to the original acoustic 
trauma." 

In a March 2010 response to the Board's VHA opinion request, 
G.D.C.,M.D. (an otolaryngologist) noted that after reviewing all 
the records it was his opinion that it was less likely than not 
that the Veteran's complaint of tinnitus was related to noise 
exposure or hearing loss noted during his active duty service 
from 1974 to 1978.  He stated that his opinion was based on the 
fact that there was no mention of tinnitus (by the Veteran or 
examining physicians) on any examinations from 1974 to 2002.  He 
added that typically tinnitus related to noise exposure and 
sensorineural hearing loss (SNHL) would present itself much 
sooner than the 21 years between the Veteran's discharge and 1999 
(when he was first found to have hearing loss in both ears).  He 
noted that the hearing loss and tinnitus the Veteran complained 
about after the firing range noise exposure was called a 
temporary threshold shift which was confirmed by hearing tests 
and that it was possible that the Veteran's reported tinnitus may 
not have recovered as completely as his temporary hearing loss.  
In a July 2010 response to a request for clarification, Dr. 
G.D.C. stated that he disagreed with the opinion of B.W., M.D. 
that the Veteran had tinnitus after his original noise exposure 
in 1977.  He noted there was no evidence in the Veteran's records 
that he had tinnitus prior to the 2002 firing range episode.  He 
noted that that at the time of the 2002 firing range noise 
exposure the Veteran already had bilateral SNHL (documented by 
1999 audiogram) and his opinion was that the Veteran's tinnitus 
was related to that loss and the firing range noise exposure.  He 
agreed with the opinion of K.A., M.D. that the Veteran's tinnitus 
was a result of the firing range noise exposure.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran alleges that he has a tinnitus as a result of his 
active duty noise exposure as a submarine crewman from 1974 to 
1978.  He has established service-connection for bilateral 
hearing loss.  

It is reasonably shown (based on his MOS and testimony) that the 
Veteran had exposure to noise trauma in service (the accounts of 
which the Board finds no reason to question).  As tinnitus is a 
disability capable of lay observation (it is essentially 
established on the basis of subjective complaints), and there is 
no reason to question the Veteran's credibility in the matter, it 
is also reasonably shown that he has tinnitus.  However, as 
tinnitus was not reported during active service, service 
connection for such disability on the basis that it became 
manifest in service and persisted is not warranted.  

Consequently, what is required to establish service connection 
for the Veteran's tinnitus is competent evidence of a nexus 
between such disability and the Veteran's service/noise trauma 
therein.  See Hickson, 12 Vet. App. at 253.  There is conflicting 
medical evidence regarding a nexus between the Veteran's current 
tinnitus and his service/exposure to noise trauma therein.  When 
evaluating this evidence, the Board must analyze its credibility 
and probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The September 2002 opinion of K.A., M.D. was that the Veteran's 
tinnitus was most likely due to acoustic trauma, such as from 
discharging firearms.  Notably, this opinion does not relate the 
Veteran's tinnitus to noise trauma on active duty.   Therefore, 
it is not directly probative of the Veteran's claim; it is well 
documented in the record that the Veteran had postservice 
exposure to noise trauma (he was in a hearing conservation 
program in a postservice civilian occupation).  The opinion also 
is a mere conclusion without supporting rationale or citation to 
medical or factual evidence.  As such this opinion does not 
support the Veteran's claim.  

While the November 2009 opinion of B. W., M. D., relates the 
Veteran's tinnitus to active duty noise exposure, it is a mere 
conclusion, as he does not provide a supporting rationale for the 
opinion, and therefore not probative evidence.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held, "A mere conclusion 
by a medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

The opinion of the May 2005 VA examiner, that the Veteran's 
tinnitus is unrelated to active duty noise trauma, notes that 
onset of the Veteran's tinnitus being in September 2002 was 
inconsistent with an etiology of noise trauma on active duty from 
1974 to 1978, but leaves the rationale to inference, and is 
therefore also inadequate.   

The March 2010 opinion by the VHA expert (an otolaryngologist) 
also observes the Veteran's active duty service was from 1974 to 
1978.  He notes further, however, that there was no mention of 
tinnitus (by the Veteran or examining physicians) on any 
intervening examinations from 1974 to 2002 (and there were as 
number of audiological evaluations during such time), and adds 
that typically tinnitus related to noise exposure and 
sensorineural hearing loss (SNHL) would present itself much 
sooner than the 21 years that lapsed between the Veteran's 
discharge from service and 1999 (when he was first found to have 
hearing loss in both ears).  The Board finds this opinion to be 
probative and persuasive evidence in the matter at hand.  The 
provider, by training and profession, clearly is competent to 
provide the opinion, and expresses familiarity .with the factual 
record, cites to pertinent clinical data, and explains the 
rationale for the opinion (i.e., that if it was due to noise 
trauma in service, it would have been manifested at a time more 
proximate to service.  

Notably the Veteran has indicated his tinnitus had its onset in 
2002, more than 21 years after service.  Such a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with a disability 
for which service connection is sought is of itself a factor for 
consideration against a finding that such disability is related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service). 

While the Veteran is competent to provide lay evidence as to his 
observation of his tinnitus, and to establish the diagnosis of 
such disability by his own complaints, he is not competent to 
establish by his own statements that (in the absence of 
manifestation of tinnitus during service or of continuity of 
tinnitus symptoms postservice) his tinnitus is related to his 
service, and specifically to the remote exposure to noise trauma 
therein.  That is a medical question that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.

ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


